DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-7 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 12/22/2021 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 10, that the claimed limitations of "determining a number of the manned buses, a number of the autonomous buses to be departed” is not disclosed by any of the references as cited.
Examiner respectfully disagrees with Applicant. Chadha et al. discloses a model for determining a number of the manned buses and a number of the autonomous buses to be departed (Paragraph 0063, The autonomous vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the autonomous vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles). Examiner notes that the fleet size of autonomous buses and non-autonomous buses is based on the measure of utilization (e.g. historical service demand during a period of time). Therefore, based on broadest reasonable interpretation in light of the specification, Chadha et al. discloses “determining a number of the manned buses, a number of the autonomous buses to be departed” because the model determines a mix of autonomous buses and non-autonomous buses based on the historical demand at different time periods.

Applicant's arguments filed on 12/22/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 8-9, that the claimed limitations of claim 1, as a whole, amounts to significantly more.
Examiner respectfully disagrees with Applicant. The amended limitations in their respective claims, are directed, in part, to “mathematical concepts” which include “mathematical calculations.” Solving the optimization model to obtain a joint scheduling scheme for manned buses and autonomous buses is a form of “mathematical calculations” because the optimization model is using an algorithm for determining an optimal joint scheduling scheme. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The main functions recited in claim 1 are collecting data (e.g. historical demand and cost of autonomous and non-autonomous buses), analyzing the data (e.g. determining a passenger waiting time cost, autonomous buses operating cost, and non-autonomous buses operating cost), and displaying certain results of the collection and analysis (e.g. a number of manned buses and a number of the autonomous buses to be departed). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)).
The mere nominal recitation of generic computer components does not take the claim out of the “mathematical concepts” grouping of abstract ideas. The additional element of a bus running simulation model is merely used to perform an optimization method for joint scheduling of manned buses and autonomous buses (see Page 16). The bus running simulation model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. The bus running simulation model is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more than the judicial exception. The claim is ineligible.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for scheduling manned buses and autonomous buses, comprising: discretizing a scheduling cycle into uniformly distributed time nodes, and setting a decision variable, wherein the decision variable represents the departure type at different time nodes; building a bus running simulation model based on a departure number, a bus departure time, a passenger getting-on/off time, a boarding demand, an actual boarding number, a number of passengers getting off, a number of passengers delaying at stop, and a number of passengers on the bus; setting an operating cost function of the manned buses and the autonomous buses; determining a passenger waiting time cost; building a scheduling model of manned buses and autonomous buses based on the operating cost function and the passenger waiting time cost, and determining a number of the manned buses and a number of the autonomous buses to be departed. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations.” Solving the optimization model to obtain a joint scheduling scheme for manned buses and autonomous buses is a form of “mathematical calculations” because the optimization model is using an algorithm for determining an optimal joint scheduling scheme. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes an additional element, which is a bus running simulation model.
The bus running simulation model is merely used to perform an optimization method for joint scheduling of manned buses and autonomous buses (see Page 16). The bus running simulation model is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are still directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of solving the optimization model to obtain a joint scheduling scheme for manned buses and autonomous buses. The specification shows that the bus running simulation model is merely used to perform an optimization method for joint scheduling of manned buses and autonomous buses (see Page 16). The bus running simulation model is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more than the judicial exception. The claim is ineligible.
Dependent claims 2, and 4-6 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: the steps and formulas used to generate an optimal schedule. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical calculations.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claim 3 is not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is “obtaining the total departure number of buses.” The “obtaining the total departure number of buses” is merely used to gather data (number of buses available). This is considered “insignificant extra-solution activity” (MPEP 2106.05g) at Step 2A and at Step 2B because is just “mere data gathering” (MPEP 2106.05g) to use it in an optimization model. Thus, nothing in the claim adds significantly more than the judicial exception. The claim is ineligible.
Dependent claim 7 are not directed to additional abstract ideas, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is the business optimization software (e.g. CPLEX or Gurubi). The business optimization software is merely a software used to solve the optimization model (see Page 8). The business optimization software is considered a “particular technological environment” MPEP 2106.05h at Step 2A. Also, the business optimization software is merely used as a tool to perform an abstract idea at Step 2B. Thus, nothing in the claim adds significantly more than the judicial exception. The claim is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al. (US 2020/0133306 A1), in view of Sun (Sun, Daniel Jian, Ya Xu, and Zhong-Ren Peng. "Timetable optimization for single bus line based on hybrid vehicle size model." Journal of Traffic and Transportation Engineering (English Edition) 2, no. 3 (2015): 179-186), in further view of Alesiani et al. (US 2019/0272752 A1).
Regarding claim 1 (Currently Amended), Chadha et al. discloses a method for scheduling manned buses and autonomous buses (Paragraph 0054, The systems and methods described herein provide a number of technical effects and benefits. More particularly, the systems and methods of the present disclosure provide improved techniques for evaluating fleets of autonomous vehicles relative to an operational domain. By optimizing fleets of autonomous vehicles to operational domains, more productive utilization of the autonomous vehicle and its computational resources can be achieved, while decreasing inessential data usage; Paragraph 0063, The autonomous vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the autonomous vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. The autonomous vehicle 105 can be an air-based autonomous vehicle (e.g., airplane, helicopter, or other aircraft) or other types of vehicles (e.g., watercraft, etc.). The autonomous vehicle 105 can drive, navigate, operate, etc. with minimal and/or no interaction from a human operator (e.g., driver). In some implementations, a human operator can be omitted from the autonomous vehicle 105 (and/or also omitted from remote control of the autonomous vehicle 105). In some implementations, a human operator can be included in the autonomous vehicle 105; Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles), comprising: 
	discretizing a scheduling cycle into uniformly distributed time nodes (see Figure 11 and related text in paragraph 0158, FIG. 11 depicts, for all hours of the day in a year, the complementary distribution of the number of service-hours demanded in each hour for some set of autonomous vehicle feasible service requests S; Examiner interprets each hour as uniformly distributed time nodes), and setting a decision variable, wherein the decision variable represents the departure type at different time nodes (Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles; Examiner notes that the departure type is based on service-hour demand);
	building a bus running simulation model based on a departure number (Paragraph 0122, Additionally, or alternatively, the plurality of travel routes can be based at least in part on simulated travel route data. For example, a simulation can be run to generate a number of simulated travel routes in an operational domain 
given a variety of vehicle service assignments. This can allow an operational domain to be evaluated without real-world travel route data associated therewith (e.g., for prospective markets with little or no vehicle presence; Paragraph 0129, In some implementations, the level of addressability can be based on a comparison of how a vehicle service would be performed by a non-autonomous vehicle versus how the vehicle service would be performed by an autonomous vehicle. For example, the computing system can obtain data that indicates a pick-up location, travel route, destination location, and travel time associated with a first service that transports a user from one location to another within an operational domain via a non-autonomous vehicle. This data can be based at least in part on real-world data. A simulation can be run to determine these parameters in the event that an autonomous vehicle is used to transport the user for the first service request. The system can compare this information to see whether an autonomous vehicle would perform the vehicle service as well as the non-autonomous vehicle)…
setting an operating cost function of the manned buses and the autonomous buses (see Figure 6 and related text in Paragraph 0035, The cost measure may include a fixed and/or variable cost. For instance, a fixed hourly (e.g., time-based) capital cost that is incurred per unit of time, independent of whether a vehicle is used or not, can be used. Additionally, a variable per-mile cost can be used. In some examples, measures of resource outflow may be obtained for different vehicle types. For example, cost measures associated with autonomous vehicle services and cost measures associated with non-autonomous vehicle services can be obtained. Examples of cost measures can include autonomous vehicle service cost-per-mile and/or price-per-mile. Additionally, and/or alternatively, non-autonomous vehicle service cost per-mile and/or price-per-mile can be obtained); …
building a scheduling model of manned buses and autonomous buses based on the operating cost function … (Paragraph 0063, The autonomous vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the autonomous vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles). Examiner notes that the fleet size of autonomous buses and non-autonomous buses is based on the measure of utilization (e.g. historical service demand during a period of time; Paragraph 0035, In some examples, a measure of operation or deployment can include a cost measure. The cost measure may include a fixed and/or variable cost. For example, cost measures associated with autonomous vehicle services and cost measures associated with non-autonomous vehicle services can be obtained), and determining a number of the manned buses and a number of the autonomous buses to be departed (Paragraph 0063, The autonomous vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the autonomous vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles).
	Chadha et al. discloses all the limitations above, optimizing joint scheduling of manned buses and autonomous buses based on service demand at each hour (Paragraphs 0158-160), and a simulation model for comparing performance of an autonomous vehicle vs. and non-autonomous vehicle (Paragraph 0129). Although Chadha et al. discloses building a bus running simulation model based on a departure number (Paragraph 0122, given a variety of vehicle service assignments), Chadha et al. does not specifically disclose wherein the bus running simulation model is based on a bus departure time, a passenger getting-on/off time, a boarding demand, an actual boarding number, a number of passengers getting off, a number of passengers delaying at stop, and a number of passengers on the bus.
	However, Sun discloses building a bus running … model (Page 179, Abstract, This study proposes a ﬂexible timetable optimization method based on hybrid vehicle size model to tackle the bus demand ﬂuctuations in transit operation. Three different models for hybrid vehicle, large vehicle and small vehicle are built in this study, respectively. With the operation data of Shanghai Transit Route 55 at peak and off-peak hours, a heuristic algorithm was proposed to solve the problem. The results indicate that the hybrid vehicle size model excels the other two modes both in the total time and total cost; Page 183, 4.3 Solution Methods, The three models in the previous section can be formulated as an integer programming problem. It is unrealistic to be solved by an exhaustive search method. Since the model needs to determine the type of bus and schedule interval for every trip, an exhaustive search method should select the optimal scheme from                         
                            
                                
                                    16
                                
                                
                                    24
                                
                            
                        
                     candidates if we encountered the worst case. We propose a heuristic algorithm to find an optimal or sub-optimal solution. The algorithm is depicted in Fig. 2) based on a departure number (Table 2, Timetable and corresponding vehicle types at peak hour; Table 3, Timetable and corresponding vehicle types at off-peak hour; Page 183, 4.2 Determination of parameters, capacity of small vehicle is 19 and capacity of large vehicle is 29; Examiner notes that the timetable includes the number of vehicles dispatched at peak and non-peak hours), a bus departure time (Table 2, Timetable and corresponding vehicle types at peak hour; Table 3, Timetable and corresponding vehicle types at off-peak hour; Examiner notes that the timetable includes departure time), a passenger getting-on/off time (Page 181, 3.1 Notations for the models, a: average alighting time per passenger; b: average boarding time per passenger; Page 181, 3.2 Optimization for hybrid vehicle size, The stopping time at every stop is related to the number of boarding and alighting passengers. Eq. (3) is used to calculate the stopping time), a boarding demand (Page 179, 1. Introduction, As one of the most troublesome problems in urban transit operation research, bus demand ﬂuctuation at different periods is widespread, seriously challenging the bus operating efﬁciency (Ahmed, 2014; Doust, 2014). Bus resource waste at off-peak time is a common phenomenon, which generally leads doubts to the rationality of the bus timetable (Sun et al., 2011; Xue et al., 2015). Consequently, timetable optimization is an important task for transportation researchers to tackle the problem. Determining an appropriate schedule interval for a bus line is the main method to adjust to the demand ﬂuctuation), an actual boarding number, a number of passengers getting off (Page 181, 3.1 Notations for the models,                         
                            
                                
                                    B
                                
                                
                                    i
                                    ,
                                    k
                                
                            
                        
                    : the number of boarding passengers at stop i for the k-th bus trip;                        
                             
                            
                                
                                    A
                                
                                
                                    i
                                    ,
                                    k
                                
                            
                        
                    : the number of alighting passengers at stop i for the k-th bus trip), …, and a number of passengers on the bus (Page 181, 3.1 Notations for the models, Pi,k: the number of passengers in the vehicle when a vehicle driving from stop i to iþ1 for the k-th bus trip); 
setting an operating cost function of the manned buses and the … buses (Page 181, 3.1 Notations for the models, c4: unit operational cost for small vehicle size bus; c5: unit operational cost for large vehicle size bus); 
determining a passenger waiting time cost (Page 181, 3.2.2 Waiting time cost, see equation 8; 3.1 Notations for the models,                        
                            
                                
                                    W
                                
                                
                                    i
                                    ,
                                    k
                                
                            
                        
                    : the average waiting time at stop i for the k-th bus trip,                         
                            
                                
                                    c
                                
                                
                                    i
                                    ,
                                    2
                                
                            
                        
                    : unit waiting time value); 
building an optimization model for joint scheduling of manned buses and … buses based on the operating cost function and the passenger waiting time cost (Page 182, 3.2.3. Operation cost, According to studies of Oldﬁeld and Bly (1988), the operational cost consists of time cost, personnel cost and space cost, including vehicle operational cost, such as fuel cost, maintenance cost. With the calculation results of the operating time, the operational cost of large vehicle size bus                         
                            
                                
                                    O
                                
                                
                                    s
                                
                                
                                    b
                                
                            
                        
                     and small vehicle size bus                         
                            
                                
                                    O
                                
                                
                                    k
                                
                                
                                    s
                                
                            
                        
                     calculated as follows: see equations 9 and 10; Then, the optimization model for hybrid vehicle size bus is described as follows: see equations 11-18; Page 185, Table 2-Timetable and corresponding vehicle types at peak hour, Table 3-Timetable and corresponding vehicle type at off-peak hour; Examiner notes that equation 11 is minimizing the operating cost function (                        
                            
                                
                                    O
                                
                                
                                    s
                                
                                
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    O
                                
                                
                                    k
                                
                                
                                    s
                                
                            
                        
                    ) and the passenger waiting time cost (                        
                            
                                
                                    F
                                
                                
                                    k
                                
                            
                        
                    )); 
and determining a number of the manned buses and a number of the … buses to be departed (Page 183, 4.3 Solution methods, The three models in the previous section can be formulated as an integer programming problem. It is unrealistic to be solved by an exhaustive search method. Since the model needs to determine the type of bus and schedule interval for every trip, an exhaustive search method should select the optimal scheme from                         
                            
                                
                                    16
                                
                                
                                    24
                                
                            
                        
                     candidates if we encountered the worst case. We propose a heuristic algorithm to find an optimal or sub-optimal solution. The algorithm is depicted in Fig. 2; Page 182, see equations 11-18; Page 184, 4.4 Result Analysis, Tables 2 and 3 present the timetables for hybrid vehicle size bus, large vehicle size bus and small vehicle size bus at peak and off-peak hours, respectively).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous buses based on service demand at each hour of the invention of Chadha et al. to further incorporate wherein the optimization model takes into consideration a departure number, a bus departure time, a passenger getting-on/off time, a boarding demand, an actual boarding number, a number of passengers getting off, and a number of passengers on the bus of the invention of Sun because doing so would allow the method to determine the type of bus and schedule interval for every trip by minimizing the operating cost function and the passenger waiting time cost (see Sun, Page 183, 4.3 Solution Methods). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Chadha et al. and Sun discloses an optimization model for joint scheduling of manned buses and autonomous buses by building an optimization model that minimizes the operating cost function and the passenger waiting time cost. Further, Sun discloses building an optimization model based on a departure number, a bus departure time, a passenger getting-on/off time, a boarding demand, an actual boarding number, a number of passengers getting off, and a number of passengers on the bus. Although the combination of Chadha et al. and Sun discloses all those parameters for building an optimization model and number of seats for each type of bus, the combination of Chadha et al. and Sun does not specifically disclose a number of passengers delaying at stop (e.g. no capacity constraint in equation 6, meaning all passengers arriving at the stop can be loaded by the next vehicle).
However, Alesiani et al. discloses building a bus running simulation model (Paragraph 0064, Table 1 demonstrates the average waiting time variation of passengers from the planned waiting times in minutes after running 1,000 simulations of the daily operations using different travel times and passenger demand values at each simulation. The performance of the daily operations when using the robust speed profiling was improved by 4.1% on average. This means that over the 1,000 the passengers had to wait, on average, 4.1% less when the robust speed profiling was adopted compared to the case of using an optimal timetable. In addition, the standard deviation of the passenger waiting times at these 1,000 simulations was also improved by 0.5%) based on … a number of passengers delaying at stop (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term                         
                            
                                
                                    l
                                
                                
                                    n
                                    ,
                                     
                                    s
                                    -
                                    1
                                
                            
                            (
                            X
                            )
                        
                     is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and                         
                            
                                
                                    A
                                
                                
                                    n
                                    ,
                                     
                                    s
                                
                            
                            (
                            X
                            )
                        
                     the number of passenger alightings at stop s).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous buses based on a departure number, a bus departure time, a passenger getting-on/off time, a boarding demand, an actual boarding number, a number of passengers getting off, and a number of passengers on the bus of the invention of Chadha et al. and Sun to further incorporate building a bus running simulation based on a number of passengers delaying at stop of the invention of Sun because doing so would allow the method to simulate the daily operations using different travel times and passenger demand values at each simulation (see Alesiani et al., Paragraph 0064). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2 (Original), which is dependent of claim 1, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claim 1. Chadha et al. further discloses wherein the step 1 specifically includes: 
discretizing a scheduling cycle T into nk + 1 uniformly distributed time nodes, and expressing the discretized time nodes as k = [0, 1,..., nk], so the unit discrete time duration is ẟ= T/ nk (see Figure 11 and related text in paragraph 0158, FIG. 11 depicts, for all hours of the day in a year, the complementary distribution of the number of service-hours demanded in each hour for some set of autonomous vehicle feasible service requests S; Examiner interprets each hour as uniformly distributed time nodes)
the decision variable xmk, represents the departure type at different time nodes, and xmk, represents a variable of 0-1, indicating whether to dispatch a bus of type m at the time node k (Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles; Examiner notes that the departure type is based on service-hour demand).
Although Chadha et al. discloses discretizing a scheduling cycle T into uniformly distributed time nodes and the decision variable represents the departure type at different time nodes, Chadha et al. does not specifically disclose wherein the decision variable represents a variable of 0-1.
However, Sun further discloses discretizing a scheduling cycle T into nk + 1 uniformly distributed time nodes, and expressing the discretized time nodes as k = [0, 1,..., nk], so the unit discrete time duration is ẟ= T/ nk (Page 182, 3.2.3 Operation Cost, see equation 16 and related text, Eq.(16) guarantees the schedule interval should be an integer which lies among the shortest and longest interval; Examiner interprets the schedule interval as the uniformly distributed time nodes. Further, demand is analyzed for different periods (e.g. peak and non-peak hours)); 
the decision variable xmk, represents the departure type at different time nodes, and xmk, represents a variable of 0-1, indicating whether to dispatch a bus of type m at the time node k (Page 182, 3.2.3. Operation Cost,                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                        
                     are the dummy variable to indicate which vehicle size bus is selected to execute the bus trip. Eqs. (17) and (18) ensure that one and only one bus, no matter what the vehicle size is, would complete the bus trip and if the k-th trip is conducted by a large vehicle bus, then                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =1, else                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =0).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous buses based on service demand at each hour, wherein the model includes a decision variable (e.g. autonomous vehicle or mix of autonomous and non-autonomous vehicles) of the invention of Chadha et al. to further incorporate wherein the decision variable represents a variable of 0-1, indicating whether to dispatch a bus of type m at the time node k of the invention of Sun because doing so would allow the method to ensure that one and only one bus, no matter what the vehicle size is, would complete the bus trip and if the k-th trip is conducted by a large vehicle bus, then                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =1, else                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =0 (see Sun, Page 182, 3.2.3. Operation Cost). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3 (Original), which is dependent of claim 2, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claim 2. Chadha et al. further discloses wherein the step 2 specifically includes: 
according to bus dispatches at discretized time points, obtaining that the total departure number of buses is (Paragraph 0045, Data indicative of supply associated with one or more vehicles may include data indicative of a number of vehicles that provide one or vehicle services within an operational domain. For example, data indicative of a number of vehicles that provide a passenger vehicle service within the operational domain can be obtained. In some examples, the data may be indicative of different vehicle types associated with a vehicle service. For examples, usage data associated with autonomous vehicles as well as usage data associated with non-autonomous vehicles that provide a passenger vehicle service can be obtained)

    PNG
    media_image1.png
    43
    108
    media_image1.png
    Greyscale

wherein at each time node, at most one bus departs from the stop, and the total departure number of buses does not exceed the number of the existing buses (Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles; Paragraph 0087, The vehicle service coordination system 205 can be configured to generate a vehicle service assignment 230. A vehicle service assignment 230 can be indicative of a vehicle service (e.g., requested by a user via the user device(s) 220) to be performed by a vehicle (e.g., an autonomous vehicle); Paragraphs 0088, The operations computing system 200 (e.g., the vehicle service coordination system 205) can identity one or more autonomous vehicles that are available for a vehicle service 230. The vehicle service coordination system 205 can identify autonomous vehicle(s) that are online with the service entity associated with the operations computing system 300; Paragraph 0090, data indicative of a vehicle service assignment 230; Examiner notes that fleet size can be evaluated to determine if there’re enough buses to supply all the service demand. Further, the system keeps track of vehicles that are available (e.g. online, offline). Therefore, only the vehicles that are available can be assigned to provide a service);

    PNG
    media_image2.png
    142
    189
    media_image2.png
    Greyscale

where N0 represents the number of the existing manned buses, and Na represents the number of the existing autonomous buses (Paragraph 0045, Data indicative of supply associated with one or more vehicles may include data indicative of a number of vehicles that provide one or vehicle services within an operational domain. For example, data indicative of a number of vehicles that provide a passenger vehicle service within the operational domain can be obtained. In some examples, the data may be indicative of different vehicle types associated with a vehicle service. For examples, usage data associated with autonomous vehicles as well as usage data associated with non-autonomous vehicles that provide a passenger vehicle service can be obtained; Paragraph 0063, The autonomous vehicle 105 incorporating the vehicle computing system 100 can be various types of vehicles. For instance, the autonomous vehicle 105 can be a ground-based autonomous vehicle such as an autonomous car, autonomous truck, autonomous bus, etc. The autonomous vehicle 105 can be an air-based autonomous vehicle (e.g., airplane, helicopter, or other aircraft) or other types of vehicles (e.g., watercraft, etc.). The autonomous vehicle 105 can drive, navigate, operate, etc. with minimal and/or no interaction from a human operator (e.g., driver). In some implementations, a human operator can be omitted from the autonomous vehicle 105 (and/or also omitted from remote control of the autonomous vehicle 105). In some implementations, a human operator can be included in the autonomous vehicle 105; Paragraph 0160, If no downtime is assumed, then                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     can be equal to the number of autonomous vehicles. The mix of autonomous and non-autonomous vehicles can then be considered as two different time periods. At times with less than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours of service demand, the autonomous vehicle fleet can service the entire demand. At times of the year with service-hour demand d greater than                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                    , the demand can be serviced by a mix of autonomous vehicle and non-autonomous vehicles, with                         
                            
                                
                                    d
                                
                                
                                    c
                                
                            
                        
                     hours supplied by autonomous vehicles and                         
                            
                                
                                    d
                                    -
                                    d
                                
                                
                                    c
                                
                            
                             
                        
                    hours supplied by non-autonomous vehicles); …
Although Chadha et al. discloses the number of existing manned and unmanned buses (e.g. data indicative of a vehicle service assignment), and a decision variable (e.g. autonomous vehicle or mix of autonomous and non-autonomous vehicles), Chadha et al. does not specifically disclose obtaining the departure time and departure type of all buses.
However, Sun discloses according to the decision variable xmk (Page 182, 3.2.3. Operation cost,                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    s
                                
                                
                                    k
                                
                            
                        
                     are the dummy variable to indicate which vehicle size bus is selected to execute the bus trip. Eqs. (17) and (18) ensure that one and only one bus, no matter what the vehicle size is, would complete the bus trip and if the k-th trip is conducted by a large vehicle bus, then                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =1, else                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                    =0), obtaining the departure time dv,1 and departure type θv, of all buses as follows (Page 185, Table 2-Timetable and corresponding vehicle types at peak hour, Table 3-Timetable and corresponding vehicle type at off-peak hour):

    PNG
    media_image3.png
    132
    486
    media_image3.png
    Greyscale

where ẟ represents the unit time duration after the discretized time: the time interval between two consecutive buses departing from the initial stop is not less than h0   (Page 182, 3.2.3 Operation Cost, see equation 16 and related text, Eq.(16) guarantees the schedule interval should be an integer which lies among the shortest and longest interval; Page 183, At peak hours, as shown in Table 2, for the hybrid vehicle size model, the total trip number is ﬁve, including two large vehicles and three small vehicles. The average headway of the large vehicle size bus is larger than the small vehicle size bus; Examiner notes that the shortest schedule interval is 5, wherein those parameters are determined by the bus corporation). 

    PNG
    media_image4.png
    34
    245
    media_image4.png
    Greyscale

assuming that the travel time of the bus v between a stop s and a stop s+1 is tv,2 ( (Page 181, 3.2.1. In-vehicle time cost, In-vehicle time from stop i to i+1 consists of the accelerating time when the bus departs stop i, the decelerating time when the bus approaches stop i+1, the stopping time at stop i and the travel time when the speed remains constant; Thus, the in-vehicle time from stop i to i+1 for the k-th bus trip can be obtained by Eq. (5) easily), the departure time at the stop s is dv,s (Page 185, Table 2-Timetable and corresponding vehicle types at peak hour, Table 3-Timetable and corresponding vehicle type at off-peak hour, see Departure time), and the passenger getting-on/off time is uv,2 (Page 181, 3.1 Notations for the models, a:average alighting time per passenger, b:average boarding time per passenger;  Page 181, 3.2.1. In-vehicle time cost, The stopping time at every stop is related to the number of boarding and alighting passengers. Eq. (3) is used to calculate the stopping time), … the travel time of the bus between the two stops, plus the passenger getting-on/off time when the bus arrives at the current stop (Page 181, 3.2.1. In-vehicle time cost, In-vehicle time from stop i to i+1 consists of the accelerating time when the bus departs stop i, the decelerating time when the bus approaches stop i+1, the stopping time at stop i and the travel time when the speed remains constant; Thus, the in-vehicle time from stop i to i+1 for the k-th bus trip can be obtained by Eq. (5) easily):

    PNG
    media_image5.png
    37
    410
    media_image5.png
    Greyscale

where ns, represents the number of stops of bus routes (Page 181, 3.1 Notations for the models, i: bus stop of the line, i = 1,2,…,N-1); 
for the bus system, if passengers get on and off at the same time through the front and rear doors of the bus, the passenger getting-on/off time is the maximum time consumed for passengers to get on and off (Page 181, 3.1 Notations for the models, a: average alighting time per passenger, b: average boarding time per passenger; Page 181, 3.2.1. In-vehicle time cost, The stopping time at every stop is related to the number of boarding and alighting passengers. Eq. (3) is used to calculate the stopping time):

    PNG
    media_image6.png
    41
    415
    media_image6.png
    Greyscale

where                         
                            
                                
                                    τ
                                
                                
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    τ
                                
                                
                                    a
                                
                            
                        
                    , respectively represent the average time consumed for one passenger to get on and off (Page 181, 3.1 Notations for the models, a: average alighting time per passenger, b: average boarding time per passenger),                         
                            
                                
                                    
                                        
                                            β
                                        
                                        -
                                    
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     represents the actual boarding number (Page 181, 3.1 Notations for the models,                         
                            
                                
                                    B
                                
                                
                                    i
                                    ,
                                    k
                                
                            
                        
                    : the number of boarding passengers at stop i for the k-th bus trip), and                         
                            
                                
                                    α
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     represents the number of passengers getting off (Page 181, 3.1 Notations for the models,                         
                            
                                
                                    A
                                
                                
                                    i
                                    ,
                                    k
                                
                            
                        
                    : the number of alighting passengers at stop i for the k-th bus trip); 
…
finally, obtaining that the passenger number                         
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     when the bus v arrives at the stop s is equal to the passenger number when the bus arrives at the previous stop plus the actual boarding number the bus at the previous stop, minus the number of passengers getting off the bus at the previous stop, i.e. (Paragraph 181, In addition, the number of passengers within the vehicle after bus departures from stop i can be calculated by a recursion formula of the boarding and alighting passengers at stop i and the passenger number when the vehicle approaches stop i; see equation 6)

    PNG
    media_image7.png
    78
    547
    media_image7.png
    Greyscale

where                         
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    1
                                
                            
                        
                    =0 indicates that the initial number of passengers on the bus is 0 (Paragraph 181, In addition, the number of passengers within the vehicle after bus departures from stop i can be calculated by a recursion formula of the boarding and alighting passengers at stop i and the passenger number when the vehicle approaches stop i; see equation 6).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous buses based on service demand at each hour of the invention of Chadha et al. to further incorporate wherein the optimization model takes into consideration the departure number, the bus departure time, the passenger getting-on/off time, the boarding demand, the actual boarding number, the number of passengers getting off, and the number of passengers on the bus of the invention of Sun because doing so would allow the method to determine the type of bus and schedule interval for every trip  by minimizing the operating cost function and the passenger waiting time cost (see Sun, Page 183, 4.3 Solution Methods). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Chadha et al. and Sun discloses an optimization method for joint scheduling of manned buses and autonomous buses by building an optimization model that minimizes the operating cost function and the passenger waiting time cost. Further, Sun discloses building an optimization model based on historical demand data, the bus departure time, the passenger getting-on/off time, the actual boarding number, the number of passengers getting off, and the number of passengers on the bus. Although Sun discloses a departure time and a departure type of the buses, the combination of Chadha et al. and Sun does not specifically disclose how the departure time of the subsequent bus stop is calculated.
However, Alesiani et al. discloses …, the time interval between two consecutive buses departing from the initial stop is not less than h0   (Paragraph 0007, Conventional methods relating to timetable optimization strive to ensure that the departure times of trips are evenly spaced. For instance, a desired even load level can be a target for all running buses at the maximum loading point of trips with the determination of dispatching times for bus trips that do not lead to significant deviations from the desired even headways. The desired even headways are inversely proportional to the predefined line frequencies determined during the frequency settings stage. Generating timetables with evenly spaced departure times can be combined with the additional objective of synchronizing passenger transfers; Paragraph 0114, Another operational constraint in bus operations is the dispatching headway range which dictates that two successive bus trips should be dispatched from the departure stop in such a way that their departure times are inside a headway range (μ.sub.l, μ.sub.u). This constraint exists for ensuring that the planned frequency ranges of the bus line are satisfied. For two successive bus trips n′=P(n) and n; this constraint can be expressed as: see equations 13 and 14); … 

    PNG
    media_image4.png
    34
    245
    media_image4.png
    Greyscale

assuming that the travel time of the bus v between a stop s and a stop s+1 is tv,2 (Paragraph 0008, Timetable optimization can also be performed by categorization into methods using deterministic travel times and dwell times during the optimization process and method using stochastic travel times and dwell times. Stochastic travel times have been considered for operational control for deriving dynamic bus holding strategies in order to improve the adherence of the operations to the planned schedule; Paragraph 0037, For example, from historical data, the travel time of a bus trip varies from X to X′ minutes where X is the lower bound and X′ the upper bound. In other words, the budget bounds are not random, but receive specific values after analyzing historical data), the departure time at the stop s is dv,s (Paragraph 0067, The arrival and departure times of bus trips at the stops of the service lines are derived based on the determined dispatching times of the bus trips following the bus movement formulation model as will be discussed below in an embodiment of the invention; Paragraph 0081, d.sub.n,s(X) is the departure time of trip n∈N from stop s∈S), and the passenger getting-on/off time is uv,2 (Paragraph 0101, The dwell time k.sub.n,s(X) of a bus trip n at stop s depends predominantly on the number of boardings because boarding times exceed alighting times in the vast majority of cases. The dwell time was set equal to a minimum value p.sub.0 that can range from 2-5 seconds in case of no boardings and it increases by p.sub.1=1.5 4.5 seconds for each extra passenger boarding and p.sub.2=1−2 seconds for each passenger alighting depending on the fare payment structure. There is a linear relationship between the observed dwell time and the number of boardings and alightings that was expressed as: equation 2), expressing the departure time of the bus at the stop as the departure time of the bus at the previous stop plus the travel time of the bus between the two stops, plus the passenger getting-on/off time when the bus arrives at the current stop (Paragraph 0108, The bus movement expression of Eq. 47 is a recursive formula that can return the departure time of each bus trip at each bus stop for a given set of bus holding measures X. Inside Eq. 47 is included a travel time noise term and every time a set of bus holding measures X is applied, the values of the departure times of trips at stops change because the travel time noise generates a new output. Therefore, the bus movement expression can be seen as a simulation of the movement of buses given the random noise inside a.sub.n,s(X)+k.sub.n(h.sub.n,s(X), c.sub.n+x.sub.n,s) which can be expressed as: see equation 10):

    PNG
    media_image5.png
    37
    410
    media_image5.png
    Greyscale

where ns, represents the number of stops of bus routes (Paragraph 0078, 5={1, 2, . . . } denote the bus stops of the line ordered from the first to the last); 
for the bus system, if passengers get on and off at the same time through the front and rear doors of the bus, the passenger getting-on/off time is the maximum time consumed for passengers to get on and off (Paragraph 0101, The dwell time k.sub.n,s(X) of a bus trip n at stop s depends predominantly on the number of boardings because boarding times exceed alighting times in the vast majority of cases. The dwell time was set equal to a minimum value p.sub.0 that can range from 2-5 seconds in case of no boardings and it increases by p.sub.1=1.5 4.5 seconds for each extra passenger boarding and p.sub.2=1−2 seconds for each passenger alighting depending on the fare payment structure. There is a linear relationship between the observed dwell time and the number of boardings and alightings that was expressed as: equation 2):

    PNG
    media_image6.png
    41
    415
    media_image6.png
    Greyscale

where                         
                            
                                
                                    τ
                                
                                
                                    b
                                
                            
                        
                     and                         
                            
                                
                                    τ
                                
                                
                                    a
                                
                            
                        
                    , respectively represent the average time consumed for one passenger to get on and off (Paragraph 0101, The dwell time k.sub.n,s(X) of a bus trip n at stop s depends predominantly on the number of boardings because boarding times exceed alighting times in the vast majority of cases. The dwell time was set equal to a minimum value p.sub.0 that can range from 2-5 seconds in case of no boardings and it increases by p.sub.1=1.5 4.5 seconds for each extra passenger boarding and p.sub.2=1−2 seconds for each passenger alighting depending on the fare payment structure. There is a linear relationship between the observed dwell time and the number of boardings and alightings that was expressed as: equation 2),                         
                            
                                
                                    
                                        
                                            β
                                        
                                        -
                                    
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     represents the actual boarding number (Paragraph 0090, B.sub.n,s(X) is the number of boardings of trip n∈N at stop s∈S), and                         
                            
                                
                                    α
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     represents the number of passengers getting off (Paragraph 0091, A.sub.n,s(X) is the number of alightings of trip n∈N at stop s∈S. [0092] l.sub.n,s(X) is the bus occupancy of trip n∈N at stop s∈S); 
the boarding demand                         
                            
                                
                                    β
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                             
                        
                    includes passengers who arrive at the stop during bus running and passengers                         
                            
                                
                                    ω
                                
                                
                                    v
                                    -
                                    1
                                    ,
                                    s
                                
                            
                        
                     who cannot get on because the previous bus is full (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s),

    PNG
    media_image8.png
    35
    477
    media_image8.png
    Greyscale

where                         
                            
                                
                                    λ
                                
                                
                                    s
                                
                            
                        
                     represents the passenger arrival rate at the stop s (Paragraph 0073, d. The focus is on high-frequency services where the headways are so small that passenger arrivals at stops are random because passengers cannot coordinate their arrivals with the arrivals of buses; Paragraph 0102, Following the assumption of random arrivals of passengers/hour at stop s), and                         
                            
                                
                                    d
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                            -
                            
                                
                                    d
                                
                                
                                    v
                                    -
                                    1
                                    ,
                                    s
                                
                            
                        
                     represents the time headway of the bus v at the stop s (Paragraph 0106, In addition, the headway h.sub.n,s(X) between bus trip n and its leading bus trip n′=P(n), where P (X) is a function that returns the previous trip to trip n at stop s, is: see equations 7 and 8); 
due to the limitation of the capacity of the bus, the actual boarding number                         
                            
                                
                                    
                                        
                                            β
                                        
                                        -
                                    
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                      cannot exceed the available capacity of the bus, i.e. (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s)

    PNG
    media_image9.png
    41
    490
    media_image9.png
    Greyscale

where                         
                            
                                
                                    c
                                
                                
                                    θ
                                    v
                                
                            
                            -
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                            -
                            
                                
                                    α
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     represents the remaining available capacity of the bus v,                         
                            
                                
                                    c
                                
                                
                                    θ
                                    v
                                
                            
                            ,
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     and                         
                            
                                
                                    α
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     respectively represent the maximum passenger capacity of the bus v, the passenger number when the bus just arrives at the stop s and the number of passengers getting off the bus at the stop s (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s); 
the difference between the boarding demand                         
                            
                                
                                    β
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     and the actual boarding number                         
                            
                                
                                    
                                        
                                            β
                                        
                                        -
                                    
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     is the number of passengers left at the stop s by the bus v (Paragraphs 0088 & 0090; Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s):

    PNG
    media_image10.png
    37
    377
    media_image10.png
    Greyscale

according to the historical statistics of the number of passengers getting off the bus at all stops, obtaining that the ratio of the number of passengers getting off the bus v at the stop s to the actual number of passengers on the bus is                         
                            
                                
                                    ρ
                                
                                
                                    x
                                
                            
                        
                    , so the number of passengers getting off the bus v at the stop s is (Paragraph 0004, For instance, reliable frequencies for the bus services can be set using insights from operational AVL and AFC data, and data-driven timetables can be developed using smartcard records generated when passengers board and alight at buses; Paragraph 0008, An analytic bus holding model that considers the stochastic nature of vehicle running times and passenger boarding and alightings has been developed by Hickman, “An analytic stochastic model for the transit vehicle holding problem,” Transportation Science (2001); Paragraph 0011, In conventional methods, stochasticity is introduced at the single holding problem by modeling it as a convex quadratic program in a single variable for including stochasticity at the vehicle running times and passenger boarding and alightings; Paragraph 0063, FIG. 7. The computer-aided public transport control system inputs are: (1) The static planning and historical information (including travel time and passenger demand); Paragraph 0091, A.sub.n,s(X) is the number of alightings of trip n∈N at stop s∈S); 

    PNG
    media_image11.png
    39
    316
    media_image11.png
    Greyscale

finally, obtaining that the passenger number                         
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                        
                     when the bus v arrives at the stop s is equal to the passenger number when the bus arrives at the previous stop plus the actual boarding number the bus at the previous stop, minus the number of passengers getting off the bus at the previous stop, i.e. (Paragraphs 0088 & 0090; Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s) 

    PNG
    media_image7.png
    78
    547
    media_image7.png
    Greyscale

where                         
                            
                                
                                    l
                                
                                
                                    v
                                    ,
                                    1
                                
                            
                        
                    =0 indicates that the initial number of passengers on the bus is 0 ((Paragraphs 0088 & 0090; Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term l.sub.n,s−1(X) is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and A.sub.n,s(X) the number of passenger alightings at stop s).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous buses based on departure number, the bus departure time, the passenger getting-on/off time, the boarding demand, the actual boarding number, the number of passengers getting off, and the number of passengers on the bus of the invention of Chadha et al. and Sun to further incorporate the specific steps of calculating the bus departure time of the subsequent stops of the invention of Alesiani et al. because doing so would allow the method to determine new departure time solutions for all daily trip in an iterative manner (see Alesiani et al., Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4 (Original), which is dependent of claim 3, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claim 3. Chadha et al. further discloses wherein the step 3 specifically includes: the operating cost of all types of buses is:

    PNG
    media_image12.png
    70
    298
    media_image12.png
    Greyscale

wherein for a manned bus, the operating cost is expressed as                         
                            
                                
                                    f
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    F
                                
                            
                            
                                
                                    +
                                    C
                                
                                
                                    0
                                
                                
                                    V
                                
                            
                            .
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                        
                    , …, and                         
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    F
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    V
                                
                            
                        
                     represent the fixed operating cost and marginal operating cost of the manned bus, respectively (see Figure 6 and related text in Paragraph 0035, In accordance with some aspects of the disclosed technology, data indicative of one or more measures of resource outflow can be determined. A measure of resource outflow can be used in addition to the capabilities of an autonomous vehicle and the vehicle service dynamics associated with an operational domain to determine a measure of predicted efficiency and/or resource return for a plurality of candidate autonomous vehicle fleets for potential deployment in an operational domain. A measure of resource outflow can be a measure of operation or deployment associated with at least one autonomous vehicle. In some examples, a measure of operation or deployment can include a cost measure. The cost measure may include a fixed and/or variable cost. For instance, a fixed hourly (e.g., time-based) capital cost that is incurred per unit of time, independent of whether a vehicle is used or not, can be used. Additionally, a variable per-mile cost can be used. In some examples, measures of resource outflow may be obtained for different vehicle types. For example, cost measures associated with autonomous vehicle services and cost measures associated with non-autonomous vehicle services can be obtained. Examples of cost measures can include autonomous vehicle service cost-per-mile and/or price-per-mile. Additionally, and/or alternatively, non-autonomous vehicle service cost-per-mile and/or price-per-mile can be obtained. In some examples, data indicative of measures of resource outflow can include a number of hours or other unit of time during which a vehicle operates)
and for an autonomous bus, the operating cost is expressed as                         
                            
                                
                                    f
                                
                                
                                    m
                                
                            
                            =
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    F
                                
                            
                            
                                
                                    +
                                    C
                                
                                
                                    a
                                
                                
                                    V
                                
                            
                            .
                            
                                
                                    m
                                    c
                                
                            
                            +
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    A
                                
                            
                        
                    , …, and                         
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    F
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    V
                                
                            
                        
                     represent the fixed operating cost and marginal operating cost of the autonomous bus, respectively (Paragraph 0040, In some examples, a measure of marginal cost of using vehicles of a first vehicle type (e.g., autonomous vehicles) versus vehicles of a second vehicle type (e.g., non-autonomous vehicles operated by third-parties) can be determined. An average cost-per-mile for each vehicle type can be determined. In some examples, an average cost-per mile for a mixed service including a fleet of vehicles of a first vehicle type at a particular fleet size and a fleet of vehicles including a second vehicle type can be determined. A level can be determined where the cost of providing marginal hours of supply using vehicles of the first type is equal to the cost of providing marginal hours of supply using vehicles of the second type. This level may be referred to as a breakeven utilization of the first vehicle type. A measure of breakeven utilization can be based at least in part on a number of autonomous vehicles having a total resource outflow per unit that is equal to a total resource outflow per unit for a fleet of non-autonomous vehicles. In some instances, a total displaced market size of vehicles of a second type by vehicles of a first type can be determined given an average per-mile cost).
Although Chadha et al. discloses a fixed cost and a variable cost for a manned bus and an autonomous bus, wherein the variable cost depends on the service miles, Chadha et al. does not specifically disclose wherein the variable cost depends on the capacity of the bus.
However, Sun discloses wherein for a manned bus, the operating cost is expressed as                         
                            
                                
                                    f
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    F
                                
                            
                            
                                
                                    +
                                    C
                                
                                
                                    0
                                
                                
                                    V
                                
                            
                            .
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                        
                    , where                         
                            
                                
                                    c
                                
                                
                                    0
                                
                            
                        
                     represents the capacity of the manned bus, and                         
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    F
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    0
                                
                                
                                    V
                                
                            
                        
                     represent the fixed operating cost and marginal operating cost of the manned bus, respectively (Page 181, 3.1 Notations for the models, c3 unit personnel cost, c4 unit operational cost for small vehicle size bus, c5 unit operational cost for large vehicle size bus; Examiner interprets c4 as the variable cost based on the capacity of the manned bus).
and for an … bus, the operating cost is expressed as                         
                            
                                
                                    f
                                
                                
                                    m
                                
                            
                            =
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    F
                                
                            
                            
                                
                                    +
                                    C
                                
                                
                                    a
                                
                                
                                    V
                                
                            
                            .
                            
                                
                                    m
                                    c
                                
                            
                            +
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    A
                                
                            
                        
                    ,, where mc represents the capacity of the … bus of type m, and                         
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    F
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    a
                                
                                
                                    V
                                
                            
                        
                     represent the fixed operating cost and marginal operating cost of the autonomous bus, respectively (Page 181, 3.1 Notations for the models, c3 unit personnel cost, c4, unit operational cost for small vehicle size bus, c5 unit operational cost for large vehicle size bus; Examiner interprets c5 as the variable cost based on the capacity of the bus).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for scheduling manned buses and autonomous, which takes into consideration fixed costs and variable costs for a manned bus and an autonomous bus of the invention of Chadha et al. to further incorporate wherein the variable cost depends on the capacity of the bus of the invention of Sun because doing so would allow the method to reveal the systematic relationship between passenger time cost and operational cost with the changing of vehicle size for the bus trip (see Sun, Page 180, 1.0 Introduction, Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5 (Original), which is dependent of claim 4, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claim 4. Chadha et al. discloses all the limitations above, optimizing joint scheduling of manned buses and autonomous buses based on service demand at each hour (Paragraphs 0158-160), and a simulation model for comparing performance of an autonomous vehicle vs. and non-autonomous vehicle (Paragraph 0129). Although Chadha et al. discloses building a bus running simulation model based on the departure number (Paragraph 0122, given a variety of vehicle service assignments) and Sun discloses the total passenger waiting time based on the number of passengers boarding (see equation 8), the combination of Chadha et al. and Sun does not specifically disclose wherein the passenger waiting time is based is half of the time headway and the number of passengers stranded at the bus stop.
However, Alesiani et al. discloses wherein in the step 4, the passenger waiting time includes two parts, one part is the time for passengers to wait for a bus which arrives at the stop first after he/she arrives at the stop (Paragraph 0095, W is the planned passenger waiting time at stop s), and the other part is the further waiting time for passengers who cannot get on the bus due to the limitation of bus capacity (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term                         
                            
                                
                                    l
                                
                                
                                    n
                                    ,
                                     
                                    s
                                    -
                                    1
                                
                            
                            (
                            X
                            )
                        
                     is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and                         
                            
                                
                                    A
                                
                                
                                    n
                                    ,
                                     
                                    s
                                
                            
                            (
                            X
                            )
                        
                     the number of passenger alightings at stop s); 
for the first part, assuming that passengers arrive at random, the average waiting time of the passengers is half of the time headway (Paragraph 0120, Eq. 17 assumes that the waiting time of passengers that had to board at a trip n at stop s is equal to half the headway between bus trip n and its leading bus n' given that the passengers arrivals at stop s are random),

    PNG
    media_image13.png
    43
    95
    media_image13.png
    Greyscale
 (See equations 17 & 18),
 and the total arrival number of passengers is (Paragraph 0120, Eq. 17 assumes that the waiting time of passengers that had to board at a trip n at stop s is equal to half the headway between bus trip n and its leading bus n' given that the passengers arrivals at stop s are random) 

    PNG
    media_image14.png
    40
    95
    media_image14.png
    Greyscale
(See equations 17 & 18),
the waiting time of the passengers at this stop when the bus v arrives at the stop s is (Paragraph 0120, Eq. 17 assumes that the waiting time of passengers that had to board at a trip n at stop s is equal to half the headway between bus trip n and its leading bus n' given that the passengers arrivals at stop s are random)

    PNG
    media_image15.png
    47
    111
    media_image15.png
    Greyscale
(See equations 17 & 18);
and for the second part, the passenger waiting time is the product of the stranded passenger number                         
                            
                                
                                    ω
                                
                                
                                    v
                                    ,
                                    s
                                
                            
                             
                        
                    and the time headway (Paragraph 0111, Operational constraints were modelled as well. One operational constraint is the bus capacity limit that dictates the level of passenger boardings. For a bus trip n, the number of boardings at a stop s should satisfy the following inequality constraint: see equation 11, where the term                         
                            
                                
                                    l
                                
                                
                                    n
                                    ,
                                     
                                    s
                                    -
                                    1
                                
                            
                            (
                            X
                            )
                        
                     is the bus occupancy at the previous stop (expressed as number of passengers inside the bus) and                         
                            
                                
                                    A
                                
                                
                                    n
                                    ,
                                     
                                    s
                                
                            
                            (
                            X
                            )
                        
                     the number of passenger alightings at stop s).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the total passenger waiting time based on the number of passengers boarding of the invention of Chadha et al. and Sun to further incorporate the wherein the passenger waiting time is half of the time headway and wherein the number of passengers boarding include a capacity bus limit of the invention of Alesiani et al. because doing so would allow the method to calculate the waiting time as half the headway between bus trip n and its leading bus n' given that the passengers arrivals at stop s are random, wherein a bus capacity limit dictates the level of passengers boarding (see Alesiani et al., Paragraphs 0111 &1020). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 6 (Original), which is dependent of claim 5, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claim 5. Chadha et al. discloses all the limitations above, optimizing joint scheduling of manned buses and autonomous buses based on service demand at each hour (Paragraphs 0158-160), and a simulation model for comparing performance of an autonomous vehicle vs. and non-autonomous vehicle (Paragraph 0129). Although Chadha et al. discloses optimizing joint scheduling of manned buses and autonomous buses based on service demand at each hour (Paragraphs 0158-160) and Alesiani et al. discloses to calculate the waiting time as half the headway between bus trip n and its leading bus n' given that the passengers arrivals at stop s are random, wherein a bus capacity limit dictates the level of passengers boarding (Paragraphs 0111 &1020), the combination of Chadha et al. and Alesiani et al. does not specifically disclose wherein in the step 5, the optimization model is: see equation 16, where p and p2 respectively represent the cost parameters corresponding to the waiting time of the two parts.
	However, Sun et al. further discloses wherein in the step 5, the optimization model is:

    PNG
    media_image16.png
    119
    602
    media_image16.png
    Greyscale

where p and p2 respectively represent the cost parameters corresponding to the waiting time of the two parts (Page 181, 3.1 Notations for the model, c2 unit waiting time value; see at least equations 11-18; Examiner interprets c2 unit waiting time value as being applicable to p and p2).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the total passenger waiting time based on the number of passengers boarding of the invention of Chadha et al. and Alesiani et al. to further incorporate cost parameters corresponding to the waiting time of the two parts of the invention of Sun because doing so would allow the method to optimize a model for hybrid vehicle size bus based on the waiting time and unit waiting time value (see Sun, Page 182, 3.2.3 Operation Cost). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chadha et al. (US 2020/0133306 A1), in view of Sun (Sun, Daniel Jian, Ya Xu, and Zhong-Ren Peng. "Timetable optimization for single bus line based on hybrid vehicle size model." Journal of Traffic and Transportation Engineering (English Edition) 2, no. 3 (2015): 179-186), in further view of Alesiani et al. (US 2019/0272752 A1) and Wang (Wang, Yuan, Dongxiang Zhang, Lu Hu, Yang Yang, and Loo Hay Lee. "A data-driven and optimal bus scheduling model with time-dependent traffic and demand." IEEE Transactions on Intelligent Transportation Systems 18, no. 9 (2017): 2443-2452).
Regarding claim 7 (Original), which is dependent of claims 1-6, the combination of Chadha et al., Sun, and Alesiani et al. discloses all the limitations in claims 1-6. Although Chadha et al. discloses an optimization model for joint scheduling of manned buses and autonomous buses, the combination of Chadha et al., Sun, and Alesiani et al. does not specifically disclose wherein the optimization model is a nonlinear shaping optimization model, and is directly solved by business optimization software Cplex or gurobi.
	However, Wang discloses wherein the optimization model is a nonlinear shaping optimization model, and is directly solved by business optimization software Cplex or gurobi (Page 2444, Paragraph 0001, In this paper, we propose a more economic and sustainable strategy to enhance the proﬁtability of bus companies. Our goal is to maintain the current service standard in terms of average waiting time with fewer buses, in the means of optimizing the scheduling algorithm from blindfold to data-driven. We leverage the historical bus operating data to construct a time-dependent bus network which is associated with the trafﬁc and demand information in different periods of a day. The whole dataset contains hundreds of millions of records for all the people in the city and these data can be used to infer the historical trafﬁc and demand patterns. More speciﬁcally, we split each day into a ﬁxed number of time intervals. For each interval, we estimate the average travel time between each pair of neighboring bus stations as well as the amount of waiting customers in each bus station. Based on the time-dependent bus network, we propose an optimal model to schedule the departure time of each bus service to minimize the average waiting time and the model can be solved by standard MIP solvers such as Cplex).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the optimization model for joint scheduling of manned buses and autonomous buses of Chadha et al., Sun, and Alesiani et al. to further specify that the optimization model is solved by business optimization software Cplex parts of the invention of Wang because doing so would allow the method to minimize the average waiting time and the model by using standard MIP solvers such as Cplex (see Wang, Page 2444, Paragraph 0001). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624